DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11 and 13-19 are allowed.  Considering claim 1, the prior art does not teach an ultrasonic sensor, comprising: a piezoelectric material layer having a first surface and a second surface, the first surface and the second surface being on two opposite sides facing away from each other; a plurality of thin film transistors (TFTs) on the first surface of the piezoelectric material layer and wherein the piezoelectric material layer is configured to emit ultrasonic waves under a voltage difference formed between the electrode layer and a conductive element of the TFT in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, an electronic device, comprising: an ultrasonic sensor, the ultrasonic sensor comprising: a piezoelectric material layer having a first surface and a second surface, the first surface and the second surface being on two opposite sides facing away from each other; wherein the piezoelectric material layer is configured to emit ultrasonic waves under a voltage difference formed between the electrode layer and a conductive element of the TFT in combination with the rest of the applicant’s claimed limitations.
Considering claim 18, a method of making an ultrasonic sensor, comprising: providing a mother piezoelectric material layer having a first surface and a second surface, the first surface and the second surface being on two opposite sides facing 
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRYAN P GORDON/Primary Examiner, Art Unit 2837